Citation Nr: 0206412	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for Graves' disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and a September 1997 rating 
decision of the RO in Chicago, Illinois.

This matter was remanded in December 2000.  This case has 
been returned to the Board for appellate review.

The Board notes that in a statement received from the veteran 
in January 1997, she complains of left wrist pain, joint 
pain, and a worsening knee problem.  To the extent that the 
veteran may wish to pursue claims for service connection for 
those disorders, that matter is referred back to the RO.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's Graves' disease prior to January 22, 2001 
was productive of moderately severe symptoms with 
tachycardia, increased blood pressure, and tremor.

3.  Since January 22, 2001, the veteran's Graves' disease 
requires suppression therapy but without any thyroid gland 
dysfunction or other adverse symptomatology or secondary 
complications.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
Graves' disease prior to January 22, 2001, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including 38 C.F.R. § 4.119, Diagnostic Codes 7900, 
7903 (2001); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 7903 
(1996).

2.  The criteria for an evaluation in excess of 10 percent 
for Graves' disease since January 22, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. Part 4, including 38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903 (2001); 38 C.F.R. § 4.119, Diagnostic Codes 7900, 
7903 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that her 
Graves' disease disability should be assigned a higher 
disability rating.  Essentially, she claims that her blood 
pressure has increased over the last several years, and her 
eyes are adversely affected by her thyroid condition.  

As noted in the Introduction to this decision, this matter 
was previously before the Board and remanded in December 2000 
for additional development, including obtaining a 
comprehensive VA examination.  The Board has reviewed the 
claims file, and is satisfied that the requested development 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

As another preliminary matter, the Board notes that during 
the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding with this appeal, because the requirements 
under the VCAA have been met, as explained below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA and private treatment records, and statements 
from the veteran.  The record reflects that the veteran has 
been notified of applicable laws and regulations, which set 
forth the criteria for entitlement to an increased evaluation 
for the disability at issue in this appeal.  The discussions 
in the statement of the case and supplemental statement of 
the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board is not aware of any additional relevant 
evidence that should be obtained before proceeding with 
disposition of this appeal.

The veteran was afforded relevant VA examinations in July 
1994, August 1996, March 1997, January 2001, and June 2001.  
The Board finds those examinations thorough and complete, as 
discussed further in the decision below, and the Board does 
not find that an additional VA examination or medical opinion 
is necessary in this case.  In short, the Board finds that 
all requirements under the VCAA regarding notice and duty to 
assist have been satisfied, and the case is ready for 
appellate disposition.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A brief review of the procedural history of this appeal 
reveals that the RO received the veteran's claim for service 
connection for Graves' disease in January 1995.  In a 
February 1996 rating decision the RO awarded service 
connection for Graves' disease, with a 10 percent rating 
assigned from June 1994.  The veteran disagreed with the 10 
percent rating and initiated this appeal.  As the veteran has 
disagreed with the initial rating assigned by the RO after a 
grant of service connection, consideration must be given to 
the possibility of staged ratings during the entire time 
period covered by the appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  

During the pendency of this appeal, new regulations for 
rating disabilities of the endocrine system went into effect 
on June 6, 1996.  See 61 Fed. Reg. 20,446 (1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); but see 38 U.S.C.A. 
§ 5110(g) (where an increase is awarded pursuant to a change 
in the law, the effective date shall not be earlier than the 
effective date of the new law).  As such, the Board will 
consider both versions of the rating criteria, keeping in 
mind that effective date of the current version of the rating 
criteria for evaluating disabilities of the endocrine system.

The RO rated the veteran's Graves' disease by analogy to 
hyperthyroidism under 38 C.F.R. § 4.119, Diagnostic Code 
7900.  The Board will also consider 38 C.F.R. § 4.119 
Diagnostic Code 7903 for hypothyroidism.  Under the criteria 
for rating hyperthyroidism prior to the revisions made to 
this criteria in June 1996, a 10 percent disability 
evaluation required moderate or postoperative with 
tachycardia which may be intermittent, and tremor.  A 30 
percent disability evaluation required a moderately severe 
condition, with the history shown under severe, but with 
reduced symptoms; or post operative, with tachycardia and 
increased blood pressure or pulse pressure of moderate degree 
and tremor.  A 60 percent disability evaluation required a 
severe condition, with marked emotional instability, 
fatigability, tachycardia and increased pulse pressure or 
blood pressure, increased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assay).  38 C.F.R. § 
4.119, Diagnostic Code 7900 (1996).

The revised criteria for rating hyperthyroidism provide for a 
10 percent disability evaluation for hyperthyroidism with 
tachycardia which may be intermittent, and tremor, or; 
continuous medication required for control.  A 30 percent 
disability evaluation is required for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent disability evaluation requires 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure.  38 C.F.R. 4.119, 
Diagnostic Code 7900 (2001).

Under the criteria for rating hypothyroidism prior to the 
revisions made to these criteria in June 1996, a 10 percent 
evaluation required moderate hypothyroidism with 
fatigability.  A 30 percent evaluation required moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays). A 60 
percent disability evaluation required severe hypothyroidism, 
with symptoms under "pronounced" somewhat less marked, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays).  38 C.F.R. § 4.119, Diagnostic Code 
7903 (1996).

The revised criteria provide a 10 percent evaluation for 
hypothyroidism with fatigability, or; continuous medication 
required for control.  A 30 percent evaluation for 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  The next higher, or 60 percent disability 
evaluation, requires muscular weakness, mental disturbance, 
and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2001).

A review of the medical evidence of record reveals the 
following.  Service medical records show an enlarged thyroid 
in February 1994.  Treatment records from Madigan Army 
Medical Center dated December 1994 show a diagnosis of early 
mild Graves' disease.  The progress note indicate that 
despite Atenolol, the veteran complained of multiple symptoms 
of trouble sleeping, being fidgety, and palpitations.  The 
examination revealed a heart rate of 80, minimal tremor, 
thyroid without nodules, and 40-gram symmetric smooth gland.  
Progress notes dated December 1994 to August 1995 indicated 
that the veteran continued to have symptoms of palpitations 
if she missed her Atenolol.  The assessment continued as 
early mild Graves' disease.

A letter dated December 1995 from E.N., M.D., indicated that 
the veteran reported difficulty falling asleep and only being 
able to sleep for a few hours.  She indicated that her eyes 
were dry, her hands shook, her heart "flips over," she was 
warm-natured, her appetite had been good and her weight, 
which had gone up, began to fall.  The examination showed the 
veteran to be moderately obese, blood pressure was 125/75, 
pulse was 78/minute and regular; weight was 203 pounds; 
height was 65 inches.  Pertinent findings showed the skin to 
be smooth but of normal temperature.  The eyes were normal 
without proptosis or lid lag and the fundi were benign.  The 
thyroid was approximately 80 grams in size, very firm in the 
center without specific, discrete nodules.  There were no 
heart murmurs, the abdomen was non-tender, and the peripheral 
pulses were reasonably well-felt on the right but not on the 
left.  The neurological examination revealed absent reflexes 
at the knees and in the arms.  The remainder of the physical 
was noted as normal.  The T3, by radioimmunoassay (RIA) was 
elevated at 2.71 (normal, noted as 0.6 to 1.9).  The examiner 
indicated that the veteran would best be treated with 
surgery, after appropriate Lugol's or other iodine solution 
or, if that was not a good option, treatment with I-131.  The 
examiner explained to the veteran that if the latter approach 
was chosen it would take probably a few treatments over a 
period of nine months to a year to expect her to be 
euthyroid, whereas with surgery it would be much quicker.

At a VA examination dated in August 1996, the veteran 
reported having I-131 iodine radiation treatment one time, 
and that was in 1996.  She indicated that she was told at 
that time that she had a goiter and a pseudogoiter, and was 
treated one time with the radiation.  She reported taking 
Atenolol, Levothyroxine, and Melatonin.  The veteran 
complained of dry hands, dry hair, hair loss, 20-pound weight 
gain per year, difficulty sleeping, and waking with a 
migraine headache.  With exertion she reported being very 
easily fatigued, easily irritated, and all of these symptoms 
had been going on since 1992.  The veteran also reported 
waking up in the morning feeling fatigued.  She indicated 
that she woke in the middle of the night with chronic 
heartburn, indigestion, and burping acidy-type material.  She 
stated that she also woke up in the middle of the night 
feeling very anxious and felt like her heart had stopped and 
she had not been breathing.  She indicated that this had been 
more frequent since she had gained weight.  The veteran also 
awoke with severe coughing and choking sensations.

The examination showed the veteran to be obese and appeared 
to be slightly anxious, but pleasant.  The thyroid was not 
palpable and she had a very small opening in the back of her 
throat for breathing.  The examiner indicated that the 
symptoms described to him were "more like esophageal reflux 
and sleep apnea, and then chronic low back pain ... and the 
gastrointestinal-type complaints, and the sleep problems."  
Her thyroid was not enlarged at that time, but the veteran 
reported a choking sensation when she lays down at night.  
The diagnoses were status post hyperthyroidism with I-131 
radiation treatment x1; now hypothyroidism; constant 
heartburn with reflux; headaches; chronic low back pain; 
suspected sleep apnea; obesity.

VA outpatient treatment reports dated 1996 to 1997 indicate 
sleep disturbance, anxiousness upon waking, and headaches.  
In August 1996, the veteran complained of being tired, having 
sleep problems, back pain, weight gain, constipation, a 
choking sensation, and felt hot/cold.  Objective findings 
included thyroid diffuse enlargement, no tremors, and 
hypothyroidism after radioactive iodine treatment.  

A statement from W.P.M., M.D., dated March 1997, indicates 
that the veteran was recently seen for an evaluation of her 
thyroid.  It was noted that she had hypertension, and was 
currently being treated with an anti-hypertension medication.  

At a March 1997 VA examination, the veteran reported fatigue 
with minimal activity, palpitations, tachycardia, 
hypertension, dry mouth, dry eyes, reflux heartburn, 
diarrhea, and not having a regular menstrual cycle.  The 
veteran denied being anxious and had no tremors.  The 
examination showed blood pressure of 138/92 and "pulse was 
104 and regular."  The veteran had sluggish deep tendon 
reflexes.  The veteran was alert and oriented to person, 
place, and time.  Affect and mood were appropriate.  It was 
noted that the veteran was taking Levothyroxine.  There was 
no evidence of myxedema and the veteran did not have active 
disease.  Her TSH was 25.50, T4 was 8.68.  The diagnosis was 
hypothyroidism secondary to radioactive iodine ablation for 
treatment of Graves' disease.

A March 1997 VA progress note indicated the veteran reported 
fatigue, muscle aches, palpitations, racing heartbeat, and 
irregular periods.  It was noted that the veteran's blood 
pressure was taken 3 days the day before with readings of 
158/102, 138/92, and 154/95.  She indicated that she 
developed migraine headaches.  The examination showed blood 
pressure of 150/100, pulse 95, and TSH of 27.46.  The 
veteran's thyroid was not palpable and the abdomen had mild 
tenderness to palpation.  The examiner noted symptoms of 
hypothyroidism.

A May 1997 VA progress note indicated that the veteran 
apparently had hyperthyroidism, but gained weight despite her 
hyperthyroidism status.  She eventually had radiation 
treatment of her thyroid and was now taking thyroid 
replacement.  It was noted that the veteran had some clinical 
evidence of thyroid eye disease.  Her extraocular movements 
were full, the fundi revealed sharp discs and good venous 
pulsations, the neck was supple, and gait was normal.  The 
veteran's speech was normal and she seemed to be suffering 
from chronic tension headaches compounded by taking large 
amounts of Tylenol and Motrin every day.  The veteran had 
quit smoking, had changed her diet, was starting to exercise, 
and it was noted that these changes would likely help with 
decreasing the frequency of her headaches.  

VA outpatient gynecological progress note dated July 1997 
indicated that the veteran reported regular monthly periods 
that were not heavy.  She indicated that her thyroid function 
had been "out of whack."  The veteran reported her serum 
thyroid stimulating hormone was up to 23 and that a physician 
at the VA hospital tried adjusting the dosage of her thyroid 
hormone.  She also indicated that she was taking Atenolol for 
hypertension, in addition to Naproxen and Amitriptyline for 
sleep.  The examination showed the veteran's weight to be 230 
pounds, blood pressure 142/104, temperature 97.8, pulse 76, 
and respiratory rate 20.  Blood pressure taken two days later 
was 124/78.  She was afebrile, the neck felt soft, and the 
thyroid gland was not enlarged.  

A VA general medical examination dated in January 1998 
indicated that the thyroid stimulating hormone was 1.38, 
within normal range.  

At her January 2001 VA examination, the veteran reported that 
she was initially treated with antithyroid medication, but 
then eventually required radioactive iodine ablation of the 
thyroid in 1996.  She was then required to take thyroid 
replacement treatment, which she has continued to take to the 
present time.  The veteran indicated that she discontinued 
the Atenolol when she became pregnant and has remained off 
the Atenolol.  She did not know what her blood pressure was 
running, but indicated that during her pregnancy in 2000 she 
did have problems with preeclampsia and elevated blood 
pressures during pregnancy.  She reported having twins in 
August 2000 and then in December she went back on oral 
contraceptives and her menstrual periods had been present, 
but light since then.  She noticed a fluttering sensation, 
which she described as palpitations and noticed her heart 
skipping beats, but did not have any syncope or chest pains.  
She denied depression or anxiety.  The veteran did not have 
the nervous or jittery feelings that she had prior to 
treatment of her thyroid condition.  She did report loose 
bowels one to two times per week without any blood present in 
the stool.  She did state that she had lactose intolerance 
and that her bowels sometime vary as a result of the type of 
food that she ate.  Since her twins were born, she had 
noticed problems with hair loss and a lot of fatigue 
particularly since the birth of the twins in August.  She 
indicated that she did have intermittent fatigue prior to 
becoming pregnant.  The veteran reported dry eyes and was 
comfortable with the thermostat set around 70 degrees and did 
not like hot weather.  The veteran also complained of aching 
in her joints and backaches as well as headache.

The examination showed her weight to be 244 pounds, 
temperature 96.9, pulse 100, respirations 20, and blood 
pressure 118/68.  Cardiac examination showed regular rhythm, 
S1 and S2 no murmur or gallop.  A retake of her blood 
pressure in the right arm supine was 130/84.  The abdomen was 
soft, nontender, no organomegaly or masses.  Muscle strength 
was normal.  The gait was normal.  There was no tremor.  Deep 
tendon reflexes were 1+ at the elbows, knees and ankles.  The 
thyroid gland was of normal size and nontender.  Pupils were 
equal and reactive to light.  Extraocular eye movements were 
intact.  The examiner noted that the veteran might have a 
minimal amount of proptosis, which was not cosmetically 
significant.  The diagnoses were Graves' disease, status post 
radioactive ablation of the thyroid gland; thyroid 
replacement; clinically euthyroid; history of hypertension.  
The examiner noted that the Graves' disease was no longer 
present because it was treated with radioactive iodine which 
has left her with a hypoactive thyroid, and as a result of 
that she has to chronically take thyroid medication for the 
rest of her life.  There is no tremor and no marked emotional 
disability.  The examiner also noted that there was 
fatigability, however, under the circumstances of having new 
twin babies, this would more likely be due to that than her 
thyroid condition.  He recommended that the veteran get an 
eye examination.

A June 2001 VA eye examination contains a diagnosis of a 
normal examination, with "no signs of thyroid involvement of 
the eye."

The Board has thoroughly reviewed the evidence of record, and 
find that under the facts of the case a 30 percent rating is 
warranted under both the old and new rating criteria for 
evaluating hyperthyroidism prior to January 22, 2001.  The 
medical evidence prior to that time demonstrates high blood 
pressure, tremor, and palpitations.  Treatment records from 
the Army Medical Center dated December 1994 to August 1995 
indicate that the veteran continued to have symptoms of 
palpitations if she missed her Atenolol.  A private medical 
statement from W.P.M., M.D., dated in March 1997, indicates 
that the veteran was seen for an evaluation of her thyroid 
and was being treated with an anti-hypertension medication.  
VA outpatient treatment reports as well as VA examinations 
dated 1996 to 1997 reflect elevated blood pressure readings, 
palpitations, and tremor.  The Board finds the foregoing 
consistent with a 30 percent rating for hyperthyroidism, 
under both the former and current versions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7900.

Although the Board finds that a 30 percent rating is 
appropriate prior to January 22, 2001, the preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent under either the old or the new rating criteria 
prior to January 22, 2001.  A review of the medical evidence 
prior to January 22, 2001, does not show symptoms 
characteristic of severe hyperthyroidism to include emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure to warrant a 60 percent evaluation 
under Diagnostic Code 7900, under either the old or current 
version of the rating criteria.  The Board notes that the 
current criteria for a 60 percent rating under Diagnostic 
Code 7900 are essentially the same as the criteria in effect 
prior to the 1996 amendments, in that both versions require 
evidence of emotional instability, fatigability, tachycardia, 
and increased blood pressure or pulse pressure.  In the 
present case, while the veteran appeared slightly anxious in 
an August 1996 VA examination, she was diagnosed as alert, 
oriented, very pleasant and cheerful.  In a March 1997 VA 
examination the veteran denied being anxious, and the 
examiner commented that her affect and mood were appropriate.  
Therefore, while the veteran may have had elevated blood 
pressure prior to January 2001, she did not exhibit emotional 
instability such that a 60 percent rating was warranted for 
that time period.  

The Board has considered whether the veteran might be 
entitled to a rating in excess of 30 percent prior to January 
22, 2001 under 38 C.F.R. § 4.119, Diagnostic Code 7903, the 
diagnostic code for hypothyroidism.  Under the old criteria, 
there is no medical evidence that the veteran manifested 
severe hypothyroidism, with decreased levels of circulating 
thyroid hormones (T4 and/or T3, by specific assays).  Under 
the new criteria, although there was evidence of weight gain, 
objective medical examinations prior to January 22, 2001, 
have not shown mental disturbance or muscular weakness which 
would warrant a 60 percent evaluation for the period.

In sum, resolving all reasonable doubt in the veteran's 
favor, a 30 percent rating (but no higher) is appropriate 
under both the former and current versions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7900, for the period prior to 
January 22, 2001. 

Although the Board finds that the evidence supports a 30 
percent rating prior to January 22, 2001, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for Graves' disease under 
the old or new criteria since January 22, 2001, the date of 
the veteran's most recent VA examination.  The VA examination 
did not show moderately severe hyperthyroidism or 
hypothyroidism.  There was no objective medical evidence of 
tachycardia and increased blood pressure or pulse pressure of 
moderate degree and tremor to warrant a 30 percent evaluation 
under Diagnostic Code 7900 since January 22, 2001.  In 
addition, there was no objective medical evidence of 
moderately severe hypothyroidism to include sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assays) under the old criteria or fatigability, constipation, 
and mental sluggishness under the new criteria to warrant a 
30 percent evaluation under Diagnostic Code 7903.  

The January 2001 VA examination showed that the veteran was 
required to take continuous thyroid replacement after 
radioactive iodine ablation of the thyroid in 1996.  The 
veteran no longer took Atenolol and her blood pressure 
readings were 118/68 and 130/84.  There was no tremor and the 
veteran reported no nervous or jittery feelings since the 
treatment of her thyroid condition.  The examiner diagnosed 
clinically euthyroid and history of hypertension.  The 
examiner noted that there was fatigability, however, he 
attributed this to having new twin babies as opposed to her 
thyroid condition.  In addition, the cardiac examination 
showed regular rhythm, S1 and S2, no murmur or gallop, muscle 
strength was normal, and there was no marked emotional 
disability.  A June 2001 VA eye examination noted a normal 
examination with no signs of thyroid involvement.

Based on the above evidence, a disability rating no higher 
than the currently assigned 10 percent rating is warranted 
for the veteran's service-connected Graves' disease since 
January 22, 2001.  There is no basis for an increased rating 
under Diagnostic Code 7900 (hyperthyroidism), and a higher 
rating is not warranted under Diagnostic Code 7903 
(hypothyroidism).  It is noted, nonetheless, that the veteran 
continues to take regular medication for her thyroid 
disability, which warrants a 10 percent rating from January 
22, 2001 under either diagnostic code.  However, absent signs 
of any objective findings of positive and more than mild 
symptoms, a higher rating is not assignable under either the 
old or new criteria.

In reaching this decision, the Board has considered the 
history of the veteran's Graves' disease, as well as the 
current clinical manifestations of this disability and the 
effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  At present, the evidence supports a 30 
percent rating prior to January 22, 2001, but the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent following January 22, 2001.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1.  Further, the 
regular schedular standards appear sufficient for evaluation 
to the extent that the veteran's Graves' disease has not 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Thus, consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  See 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a 30 percent disability rating for Graves' 
disease, prior to January 22, 2001, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

Entitlement to an assignment of a disability rating higher 
than 10 percent for Graves' disease from January 22, 2001 to 
the present, is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

